DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/4/2020 has been entered.
 Response to Amendment
The Amendment filed 7/8/2020 has been entered. Applicant’s amendments to the Claims have overcome each and every objection and 112(b) rejections previously set forth in the Final Office Action mailed 2/4/2020.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: one or more electronic modules configured to begin monitoring data when the one or more position sensors detect removal of the dose monitoring device from the injectable medication delivery instrument in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian Flynn on 5/28/2021.

The application has been amended as follows: 
IN THE CLAIMS:

	Claim 1 has been amended as follows:
1. A dose monitoring device configured to couple with one or more injectable medication delivery instruments, comprising: 
a housing configured to mate with an injectable medication delivery instrument of the one or more injectable medication delivery instruments, the injectable medication delivery instrument comprising a body and a needle coupled to the body; 
one or more position sensors configured to detect removal of the dose monitoring device from the injectable medication delivery instrument and reinstallation of the dose monitoring device on the injectable medication delivery instrument and collect position sensor data; 
one or more electronic modules configured to begin monitoring electronic module data when the one or more position sensors detect removal of the dose monitoring device from the injectable medication delivery instrument, wherein the electronic module data comprises timestamp data indicating a time at which the one or more position sensors detect the removal of the dose monitoring device from the injectable medication delivery instrument and timestamp data indicating a time at which the one or more position sensors detect the reinstallation of the dose monitoring device on the injectable medication delivery instrument, the one or more electronic modules comprising  clock module configured to: 
collect the timestamp data indicating [[a]]the time at which the one or more position sensors detect the removal of the dose monitoring device from the injectable medication delivery instrument; 
begin a timer when the one or more position sensors detect the removal of the dose monitoring device from the injectable medication delivery instrument; 
stop the timer when the one or more position sensors detect reinstallation of the dose monitoring device on the injectable medication delivery instrument; and 
collect the timestamp data indicating [[a]]the time at which the one or more position sensors detect the reinstallation of the dose monitoring device on the injectable medication delivery instrument; and 
a processor configured to determine a dose event based on the detected removal of the dose monitoring device from the injectable medication delivery instrument, the detected reinstallation of the dose monitoring device on the injectable medication delivery instrument, the timestamp indicating the time at which the one or more position sensors detect the removal of the dose monitoring device from the injectable medication delivery instrument, the timestamp indicating the time at which the one or more position sensors detect the reinstallation of the dose monitoring device on the injectable medication delivery instrument, and a time interval between beginning of the timer and stopping of the timer; and 
a communication module configured to transmit the position sensor data from the one or more position sensors to an external device.

Claim 7 has been amended as follows:
position sensor data

Claim 11 has been amended as follows:
11. A method for recording a dose event with a dose monitoring device, comprising: 
providing an injectable medication delivery instrument comprising a body and a needle coupled to the body; 
detecting a removal of the dose monitoring device from the injectable medication delivery instrument by one or more position sensors of the dose monitoring device, wherein the dose monitoring device comprises: 
the one or more position sensors configured to collect position sensor data; -3-Application No.: 15/838024 Filing Date:December 11, 2017 
one or more electronics modules comprising a clock module configured to collect electronic module data, the one or more electronic modules comprising a clock module; and 
a transmitter for transmitting one or more of the position sensor data and the electronic module data to an external device; 
beginning to monitor the electronic module data by the one or more electronic[[s]] modules when the removal of the dose monitoring device from the injectable medication instrument is detected, wherein the electronic module data comprises timestamp data indicating a time at which the one or more position sensors detect the removal of the dose monitoring device from the injectable medication delivery instrument by the clock module and timestamp data indicating a time at which the one or more position sensors detect reinstallation of the dose monitoring device on the injectable medication delivery instrument by the clock module; 
collecting the timestamp data indicating [[a]]the time at which the one or more position sensors detect the removal of the dose monitoring device from the injectable medication delivery instrument by the clock module; 

detecting [[a]]the reinstallation of the dose monitoring device on the injectable medication delivery instrument by the one or more position sensors; 
stopping the timer by the clock module when the reinstallation of the dose monitoring device on the injectable medication instrument is detected; 
collecting the timestamp data indicating [[a]]the time at which the one or more position sensors detect the reinstallation of the dose monitoring device on the injectable medication delivery instrument by the clock module; and 
determining the dose event by a processor based on the detected removal of the dose monitoring device from the injectable medication delivery instrument, the detected reinstallation of the dose monitoring device on the injectable medication delivery instrument, the timestamp data indicating [[a]]the time at which the one or more position sensors detect the removal of the dose monitoring device from the injectable medication delivery instrument, the timestamp data indicating [[a]]the time at which the one or more position sensors detect the reinstallation of the dose monitoring device from the injectable medication delivery instrument, and a time interval between beginning of the timer and stopping of the timer.

Claim 16 has been amended as follows:
16. The method of Claim 11, further comprising displaying the position sensor dataelectronic module data

Claim 17 has been amended as follows:
17. The method of Claim 16, wherein the dose event is a present dose event, wherein the method comprises displaying the electronic module data on the user interface, wherein the electronic module data comprises a timestamp[[s]] indicating a time at which the one or more position sensors detect removal of the dose monitoring device from the injectable medication delivery instrument and a timestamp indicating a time at which the one or more position sensors detect reinstallation of the dose monitoring device on the injectable medication delivery instrument of one or more previous dose events.

Claim 18 has been amended as follows:
18. The method of Claim 11, further comprising transmitting the position sensor data electronic module data to the external device after the reinstallation of the dose monitoring device on the injectable medication delivery instrument is detected.

Claim 20 has been amended as follows:
20. The method of Claim 11, further comprising analyzing the position sensor data and the electronic module data related to the dose event in combination with patient data to determine if the dose event is consistent with an insulin dose to a patient, the patient data comprising one or more of an expected dose schedule, a glucose level of the patient, and a time of day.

Claim 23 has been amended as follows:
23. The device of Claim 1, wherein the communication[[s]] module is configured to transmit the position sensor data electronic data to the external device after the one or more position sensors detect reinstallation of the dose monitoring device on the injectable medication delivery instrument.

Regarding claim 24, line 3, the limitation “injectable medication instrument” has been amended to recite “injectable medication delivery instrument”.	

Allowable Subject Matter
Claims 1-7 and 10-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claim could either not be found or was not suggested in the prior art of record. The prior art does not disclose or render obvious the combination as claimed specifically including a dose monitoring device comprising: a housing, one or more position sensors, one or more electronic modules, the one or more electronic modules comprising a clock module configured to collect timestamp data indicating a time at which the one or more position sensors detect the removal of the dose monitoring device from the injectable medication delivery instrument, begin a timer when the one or more position sensors detect the removal of the dose monitoring device from the injectable medication delivery instrument; stop the timer when the one or more position sensors detect reinstallation of the dose monitoring device on the injectable medication delivery instrument and collect timestamp data indicating a time at which the one or more position sensors detect the reinstallation of the dose monitoring device on the injectable medication delivery instrument in combination with other claimed limitations of claim 1. 
The closest prior art for a dose monitoring device is Bengtsson et al. (US 2014/0200545) as discussed in Final Rejection mailed on 2/4/2020 including a housing, one or more position sensors, one or more electronic modules, the one or more electronic modules comprising a clock module configured to collect timestamp data indicating a time at which the one or more position sensors detect the removal of the dose monitoring device from the injectable medication delivery instrument but is silent regarding begin a timer when the one or more position sensors detect the removal of the dose monitoring device from the injectable medication delivery instrument; stop the timer 
Burke, Jr. (US 2014/0266760 A1) discloses the closest prior art for a clock module which is configured to either begin a timer when the one or more position sensors detect the removal of the dose monitoring device from the injectable medication delivery instrument; stop the timer when the one or more position sensors detect reinstallation of the dose monitoring device on the injectable medication delivery instrument or collect timestamp data indicating a time at which the one or more position sensors detect the removal/reinstallation of the dose monitoring device on the injectable medication delivery instrument. However, Burke, Jr. do not disclose begin a timer when the one or more position sensors detect the removal of the dose monitoring device from the injectable medication delivery instrument; stop the timer when the one or more position sensors detect reinstallation of the dose monitoring device on the injectable medication delivery instrument and collect timestamp data indicating a time at which the one or more position sensors detect the reinstallation of the dose monitoring device on the injectable medication delivery instrument. (Burke, Jr. is silent regarding collecting timestamp data during removal/reinstallation of the dose monitoring device and having timer running at the same time).
Claims 2-7, 10 and 23 being dependent on claim 1 are also allowed.

The subject matter of the independent claim could either not be found or was not suggested in the prior art of record. The prior art does not disclose or render obvious the combination as claimed specifically including a method for recording a dose event with a dose monitoring device comprising: providing an injectable medication delivery 
The closest prior art for a dose monitoring device is Bengtsson et al. (US 2014/0200545) as discussed in Final Rejection mailed on 2/4/2020 including a method for recording a dose event with a dose monitoring device comprising: providing an injectable medication delivery instrument comprising a body and a needle coupled to the body, detecting a removal of the dose monitoring device from the injectable delivery instrument by one or more position sensors wherein the dose monitoring device comprises: the one or more position sensors, one or more electronics modules comprising a clock module; collecting timestamp data indicating a time at which the one or more position sensors detect removal of the dose monitoring device from the injectable medication delivery instrument but is silent regarding beginning a timer by the clock module when the removal of the dose monitoring device from the injectable 
Burke, Jr. (US 2014/0266760 A1) discloses the closest prior art for a method including detecting a reinstallation of the dose monitoring device on the injectable medication delivery instrument by the one or more position sensors and further including steps of either beginning a timer by the clock module when the removal of the dose monitoring device from the injectable medication instrument is detected; stopping the timer by the clock module when the reinstallation of the device monitoring device on the injectable medication instrument is detected or collecting timestamp data indicating a time at which the one or more position sensors detect the removal/reinstallation of the dose monitoring device on the injectable medication delivery instrument. However, Burke, Jr. do not disclose beginning a timer by the clock module when the removal of the dose monitoring device from the injectable medication instrument is detected, detecting a reinstallation of the dose monitoring device on the injectable medication delivery instrument by the one or more position sensors; stopping the timer by the clock module when the reinstallation of the device monitoring device on the injectable medication instrument is detected; collecting a timestamp data indicating a time at which the one or more position sensors detect the reinstallation of the dose monitoring device on the injectable medication delivery instrument (Burke, Jr. is silent regarding collecting timestamp data during removal/reinstallation of the dose monitoring device and having timer running at the same time).
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see pages 8-10, filed 7/8/2020, with respect to claims 1 and 11 have been fully considered and are persuasive.  The rejection of claims 1 and 11 has been withdrawn. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689.  The examiner can normally be reached on Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/NILAY J SHAH/            Primary Examiner, Art Unit 3783